DETAILED ACTION
This office action is in response to amendment filed on 03/21/2022. This action is made Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Amendment
The amendment filed on 03/21/2022 has been entered. Claim 1-20 remain pending in the application. Applicant’s amendment to the claims have overcome the 112f claim interpretation previously set forth in the Non-Final Office Action mailed on 12/21/2021. The amendment has not overcome the previous 101 rejection.

Response to Arguments
With respect to the 101 rejection (Remarks, page 13 – 14), Examiner submits that the limitation “transmitting, by the device and based on the composite image, a command signal to an imagine device to capture updated image associated with the worksite” directs to a mere transmission of command signal to an imaging device for data gathering which is in a form of insignificant extra-solution activity. Therefore, this additional limitation doesn’t integrate the judicial exception into a practical application under step 2A, prong II and is not significant more than the judicial exception under step 2B. 

In the Arguments/Remarks, Applicant argued that the combination of Kean and Wu fails to disclose the limitation "transmit, by the device and based on the composite image, a command signal to an imaging device to capture an updated image associated with the worksite." Applicant argued that neither Kean or Wu explicitly disclose to send a command to an imaging device to capture updated 
Examiner disagreed with the argument. 
Kean alone teaches a monitoring system 110 (fig. 1) to generate a work site map based on at least mapping data 308 and image captured by an unmanned aerial device. Kean also discloses to update the work site map within certain interval in order to keep track of work progression on work site in which the process of generating updated work site map is looped as same as generating the previous work site map, where in previously generated work site map then being used as the mapping data 308 (Par. [0057], [0082 – 0083], [0109]). The control center of the system includes a communication component 122 which establishes communication between the control center, work vehicles and unmanned aerial device for receiving and transmitting data. The unmanned device as described in Par. [0040 - 0046], is operated based on commands generated autonomously and is set to fly autonomously over the work site within a recognized boundaries to capture sufficient images for generating the work site map. It is inherent that the unmanned device must be in communication with the control center for receiving command or signal to capture images and transmitting the captured image of the work site back to the control center for processing. 
For at least the reason above, Applicant's argument is not persuasive. No new art has been introduced and the previous 102 rejection of claims 1, 8, 15 will be sustained.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 – 20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a
judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.
Regarding to claim 1, the claim invention is directed to an abstract idea without significant more.
Step 2A, Prong I:
The claim recites “generating a map layer based on the map data.” This step is directed to an abstract idea because it can be done in human mind. A person could be able to look at map data received from the data gathering process to form a map layer with geographical attributes associated with the worksite in the mind. 
The claim recites “generating an image layer based on the image data.” This step is directed to an abstract idea because it can be done in human mind. A person could be able to look at image data received from the data gathering process and form an image layer of overall operation of the worksite in the mind. 
The claim recites “generating a productivity layer based on the productivity data.” This step is directed to an abstract idea because it can be done in human mind. A person could be able to look at productivity data received from the data gathering process and form a productivity layer of overall operation of the worksite in the mind. 
The claim recites “generating a composite image of the worksite based on the map layer, the image layer, and the productivity layer, the composite image positioning the image layer relative to the map layer based on the geospatial reference and geographical coordinates corresponding to the geospatial reference, and positioning the productivity layer relative to the image layer” This step is directed to an abstract idea because it can be done in human mind. A person could be able to mentally combine the map layer, image layer and productivity layer to 

Step 2A, Prong II:
The claim recites “receiving map data associated with a worksite, the map data including information relating to a geographical attribute associated with the worksite and geographical coordinates associated with the geographical attribute; receiving productivity data associated with the worksite, the productivity data including information relating to a state of an operation associated with the worksite; receiving image data associated with the worksite, the image data including information relating to an image corresponding to the state of the operation and a geospatial reference associated with the image”. This is a mere data gathering process that adds insignificant, extra-solution activity to the judicial exception under step 2A Prong II. Therefore, it is not significant more than the judicial exception.
The claim recites “transmitting, by the device and based on the composite image, a command signal to an imagine device to capture updated image associated with the worksite”. This limitation directs to a mere transmission of command signal to an imaging device for data gathering which is in a form of insignificant extra-solution activity. Therefore, it adds insignificant, extra-solution activity to the judicial exception and doesn’t integrate the exception into a practical application under Step 2A, Prong II. 
The claim recites the method could be done by a device. The device is recited as a high level of generality, therefore acting as a generic computer being used as a tool to perform the abstract idea. Therefore, it doesn’t integrate the exception into a practical application under Step 2A, Prong II.

Step 2B:
There are no additional limitations that amount to significant more than the judicial exception under step 2B. 

Regarding to claim 2, the claim recites a mere data gathering process that adds insignificant, extra-solution activity to the judicial exception. Therefore, it is not significant more than the judicial exception.
Regarding to claim 3, the claim recites a mere data gathering process that adds insignificant, extra-solution activity to the judicial exception. Therefore, it is not significant more than the judicial exception.
Regarding to claim 4, the claim recites “converting the image data into a grid of one or more image tiles corresponding to the image, the one or more image tiles having respective geospatial references and being arranged according to the respective geospatial references, and the one or more image tiles corresponding to one or more map tiles of the map layer; and generating the image layer based on the grid of the one or more image tiles.” The image grid is formed by multiple squares having even sizes that are used to determine reference position of objects within the image. This step doesn’t integrate the exception into a practical application, therefore, it is not significant more than the judicial exception.
Regarding to claim 5, the claim recites “generating a visual indication associated with the productivity data, the visual indication including information relating to one or more of a location of a work machine associated with the worksite, a location of a stockpile associated with the worksite, or a location of a target work path associated with the worksite; and generating the productivity layer based on the visual indication.” This step could be done in human mind because by looking at productivity data acquired in the data gathering process, a person could be able imagine a symbol that 
Regarding to claim 6, the claim recites “generating a record based on the composite image and a respective timestamp of the composite image; generating an updated composite image based on updated image data and updated productivity data; generating an updated record based on the updated composite image and a respective timestamp of the updated composite image; and generating a catalog of the composite image and the updated composite image, the catalog indexing the composite image and the updated composite image based on the respective timestamps.” This step could be done in human mind as a person could be able to keep track of time that an image is received, and can record timestamp of multiple images by taking note. Therefore, it is not significant more than the judicial exception.
Regarding to claim 7, the claim recites “generating an updated composite image based on updated image data and updated productivity data; comparing the composite image with the updated composite image; identifying a visual difference between the composite image and the updated composite image; and  29PATENT Docket No. 19-0712-73072 determining the state of the operation associated with the worksite based on the visual difference.” This step is directed to an abstract idea because a person could be able to analyze new update image and be able to compare between the update image and a previously captured image to determine state of operation based on the difference between two images. Therefore, it is not significant more than the judicial exception.
The 101 analysis claim 8 – 9 are similar as described in claim 1 – 2 respectively above.
The 101 analysis of claim 10 – 11 are similar as described in claim 3 – 4 respectively above.
Regarding to claim 12, the claim recites “overlay the image layer onto the map layer at geographical coordinates corresponding to the geospatial reference; and overlay the productivity layer onto the image layer, the productivity layer including location information associated with the productivity data, and the productivity layer being positioned relative to the image layer based on the location information.” This step is directed to an abstract idea as a person could be able to merge multiple objects onto an image to form a composite image. Therefore, it is not significant more than the judicial exception.
Regarding to claim 13, the claim recites “generate updated image data based on the updated image; receive the updated image data; and generate an updated composite image of the worksite based on the updated image data.” The step of “receive the updated image data” is a mere data gathering which is in a form of insignificant solution activity. The steps of “generate updated image data based on the updated image and generate an updated composite image of the worksite based on the updated image data” are directed to mental processes as a person could be able mentally form the composite image based collected data from the data gathering process. Furthermore, updating the composite image alone doesn’t have patentable weight as it doesn’t apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception. Therefore, the recited limitation does not integrate the judicial exception into a practical application under step 2A, prong II and is not significant more than the judicial exception under step 2B.
Regarding to claim 14, the claims recites “receive survey data including information relating to a site plan associated with the worksite; generate a survey layer based on the survey data; and generate the composite image of the worksite based on the map layer, the image layer, the productivity layer, and the survey layer, the composite image positioning the survey layer relative to the image layer.” The step of receiving the survey data refers to a mere data gathering process. Therefore, it is not significant more than the judicial exception. By analyzing received survey data, image 
The 101 analysis for claim 15 is similar to the 101 analysis of claim 1 as described above.
Claim 15 further recites “a sensing device configured to provide productivity data of the work machine, the productivity data including information relating to a state of an operation associated with a worksite; a user interface configured to display information relating to the state of the operation to an operator of the work machine;”. The “sensing device” is recited as a high level of generality and merely automates the data gathering process. The “user interface” is claimed generically and is operating its ordinary capacity for merely displaying data. Therefore, the “sensing device” and “the user interface” does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer.
The 101 analysis of claim 16 – 17, 19 are similar as described in claim 4 – 5, 7 respectively above.
The 101 analysis of claim 18 is similar as described in claim 12 respectively above.
Regarding to claim 20, there is no additional limitation that integrate the judicial exception into a practical application and is significant more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 5, 7 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kean, Michael G. (Publication No. US 20190162551 A1; hereafter Kean).
Regarding to claim 1, Kean teaches A method, comprising: 
	receiving, by a device, map data associated with a worksite, ([Par. 0057], “examples, the scene module 220 may also receive mapping data 308 stored in data store 126.”)
		the map data including information relating to a geographical attribute associated with the worksite ([Par. 0057], “The mapping data 308 may include information about the geography, terrain, landmarks, and the like within the work site 100” wherein the “geography, terrain, landmarks” read on the “geographical attribute) and geographical coordinates associated with the geographical attribute; ([Par. 0060], “mapping data 308 with known characteristics of distinctive features maybe used to align respective images. Further, the images may be projected and aligned onto a generated compositing surface, which further enables the blending of overlapping images, including accounting for differences in lighting, parallax, motion, lens distortion, and exposure” ; [Par. 0063], “upon correlating image pixels to geographical coordinates, the geographical coordinates associated with elements of interest within data 306, 308 may be used to generate and position the corresponding symbology within the scene image 320.” Wherein the geographical coordinates associated with elements of interest (distinctive features or geographical attribute) within the map data 308 to be used as reference position to align objects from other images.)

	receiving, by the device, productivity data associated with the worksite, ([Par. 0038], “The work vehicle 130 further includes various sensors 170 that function to collect information about the work vehicle 130 and/or the work site 100. Such information may be provided to the controller 140 and/or the communication component 156 for potential transmission and use by the monitoring system 110.”)
		the productivity data including information relating to a state of an operation associated with the worksite; ([Par. 0039], “the sensors 170 may include operational sensors associated with the vehicle systems and components discussed above, including engine and transmission sensors, fuel sensors, and battery sensors. Additional sensors 170 may include components used to determine the orientation, position, or status of the work tool, including determining the mass or volume of material within the work tool. Sensors 170 may also be provided to observe various conditions associated with the work vehicle 130… Additionally, the work vehicle sensors 170 may include one or more speed, location, and/or position sensors, such as a global positioning system (GPS) receiver, a LORAN system, a dead reckoning system, a cellular triangulation system, or other positioning system, that provide signals to the controller 140 to ascertain the speed, location, and/or heading of the work vehicle 130” wherein the “information collected from sensors regarding position and status of the work vehicles” reads on the “productivity data”) 
	receiving, by the device, image data associated with the worksite, ([Par. 0054], “the scene module 220 receives image data 302 from one or more of the unmanned aerial devices 180. As introduced above, the image data 302 may take various forms, although generally, the image data 302 collectively represents an overall aerial (or “bird's eye”) view of the work site 100” wherein the “scene module” is part of the “monitoring system 110” as described in figure 2. )
		the image data including information relating to an image corresponding to the state of the operation ([Par. 0041], “a single unmanned aerial device180 may cover a complete work site 100 at a particular interval, while in other embodiments, multiple unmanned aerial devices 180 are provided to collectively cover the work site 100 over a particular interval. Such intervals or “passes” may be based on a number of considerations, including the size and level of activity at the work site 100. Generally, however, the work sites maps generated by the monitoring system 110 are based on real-time, current, or relatively recent images captured by the unmanned aerial device 180”) and a geospatial reference associated with the image; 
([Par. 0055], “the image data 302 may be associated with, or include, time data that indicates the time at which the respective image was captured and/or position data that indicates the location, altitude, speed, orientation and the like of the unmanned aerial device 180 when the respective image was captured. This data may be used as context for the creation of the scene image320 from multiple images. For example, based on the time and/or position of the unmanned aerial device 180 and the characteristics of the imaging apparatus 192 (e.g., field of view, angle, etc.), geographical coordinates for the resulting image may be estimated or determined.” ; [Par. 0056], “the scene module 220 may additionally receive vehicle data 304 directly from one or more of the work vehicles 130-133 or accessed from data store 126. The vehicle data 304may include position data in the form of location, speed, and/or heading associated with one or moreof the vehicles 130-133 at the work site 100. In some embodiments, the vehicle data 304 may be supplemented with fleet data 306 stored in data store 126 representing the number, type, and other characteristics of work vehicles within the fleet. This data 304, 306 may assist the scene module 220in the generation of the scene image 320. For example, if a vehicle 130-133 with a known location from position data in the vehicle data 304 is identified in the image data 302, the scene module 220may use this information to assign or estimate coordinates for the surrounding scene portion or for matching adjacent images” 

[Par. 0060], “the scene module 220 may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images. Further, distinctive features within each image may be identified to determine image correspondence between pairs or groups of images. In some examples, mapping data 308 with known characteristics of distinctive features maybe used to align respective images.”

wherein the known position data of the unmanned aerial device (field of view, angle, etc..), position data in the vehicle data 304, and known coordinates of features from mapping data 308 read on the “geospatial reference” that is used for assigning or estimating coordinates for the surrounding scene portion or matching adjacent images acquired from the unmanned aerial device)

	generating, by the device, a map layer based on the map data; ([Par. 0057], “the scene module 220 may also receive mapping data 308 stored in data store 126. The mapping data 308 may include information about the geography, terrain, landmarks, and the like within the work site 100.”; [Par. 0063], “abstraction may be based on mapping data 308 or job data 310 stored in data store126. For example, a road may be identified or recognized within a scene image and confirmed or supplemented with data 306, 308, such that the image of the road may be replaced or covered with symbology representing the road and/or text symbology with the name of the road” wherein the layout with abstraction that is based on the map data 308 reads on the “map layer”)
	generating, by the device, an image layer based on the image data; ([Par. 0054], “the image data 302 may take various forms, although generally, the image data 302 collectively represents an overall aerial (or “bird's eye”) view of the work site 100. The image data 302 may be formed by multiple, partial images of the work site 100; a single image of the work site 100; and/or video or other types of images of the work site 100 from which visual images and/or other types of data may be extracted. As described below, the image data302 may be evaluated, sorted, and combined to create an overall scene image 320” wherein the “image 302” reads on the “image layer”)
	generating, by the device, a productivity layer based on the productivity data; ([Par. 0067 – 0069], “In particular, the object module 240may identify the position (e.g., location, heading, and orientation) of the vehicles 130-133. This function may be facilitated by the one or more of the vehicle data 304 and fleet data 306, e.g., based on the reported and/or expected characteristics of each vehicle 130-133… the object module 240 may determine that the work vehicle 130-133 is traveling to a particular location or away from a particular location. Such information may be derived from the image data 302 (e.g., as recognized in the images) and/or the vehicle data 304 (e.g., as reported by the respective vehicle). In further examples, the vehicle data 304, as reported by the vehicle 130-133,or fleet data 306, as reflected by service or maintenance records for the identified work vehicle 130-133, may include health information, such as diagnostic trouble codes… the object symbology 340 generated by the object module 240 may provide a symbolic representation of the status or other types of information associated with of the object. For example, the object symbology340 may reflect the work vehicle type, the amount of material within the work vehicle 130-133, status of the work vehicle 130-133, and/or the movement of the work vehicle 130-133. The object symbology340 may also reflect the determination that the object has been identified as being unauthorized or unrecognized as a work vehicle 130-133, as well as the movement of such objects over time. Typically, each element of the object symbology is associated with coordinate data representing the position of the respective element within the work site 100 and/or with respect to the scene image 320.”  Wherein the “object symology” reads on the “productivity layer”)


	generating, by the device, a composite image of the worksite based on the map layer, the image layer, and the productivity layer, ([Par. 0085], “The map module 280 may receive the scene image 320, the object symbology 340, and/or the job symbology 360. The map module 280 may also receive one or more of the image data 302, vehicle data 304, fleet data 306, mapping data 308, and/or job data 310. Upon receipt, the map module 280 generates a work site map 380” wherein the “scene image 320” is an overlaying of the map layer (map data 308) and the image layer (image 302). The “work site map 380” reads on the “composite image of the worksite”)
		the composite image positioning ([Par. 0085], “work site map 380”) the image layer relative to the map layer based on the geospatial reference and geographical coordinates corresponding to the geospatial reference ([Par. 0058], “Upon receipt of the image data 302 (and optionally, other types of data 304, 306, 308), the scene module 220 may generate the scene image 320 of the work site 100. As noted above, in one example, the scene module 220 stitches or otherwise combines multiple images from the image data302 into an overall, comprehensive scene image 320 of the work site 100”; [Par. 0060], “the scene module 220 may evaluate the images to identify portions of different images that depict the same scene portions of the work site 100. In particular, the scene module 220may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images. Further, distinctive features within each image may be identified to determine image correspondence between pairs or groups of images. In some examples, mapping data 308 with known characteristics of distinctive features maybe used to align respective images. Further, the images may be projected and aligned onto a generated compositing surface, which further enables the blending of overlapping images, including accounting for differences in lighting, parallax, motion, lens distortion, and exposure” where this is interpreted as the “scene image 320” is a overlaying of the image layer and the map layer in which the known location or graphical coordinates of distinctive features of the map layer (from mapping data 308) is used to align respective images or features from the image layer 302 to form the scene image 320 of the work site.), and positioning the productivity layer relative to the image layer; ([Par. 0085], “the work site map 380 may be formed by the scene image 320, which is then layered or modified with the object symbology 340and/or job symbology 360. For example, the object symbology 340 may cover, replace, or otherwise enhance corresponding object image portions in the scene image 320, and job symbology 360 may similarly cover, replace, or otherwise enhance corresponding job or task-related image portions in the scene image 320”)  and 
transmitting, by the device and based on the composite image, a command signal to an imaging device to capture updated image associated with the worksite.
([Par. 0057], “the scene module 220 may also receive mapping data 308 stored in data store 126. The mapping data 308 may include information about the geography, terrain, landmarks, and the like within the work site 100. This data, which may include previously generated work site maps and/or scene images, may enable more efficient generation of new or updated scene images.”; [Par. 0109], “The work site maps are particularly useful in work sites in which the overall size and changing nature of the terrain and tasks may otherwise make monitoring a somewhat challenging proposition, especially for an operator that is unfamiliar or relatively new to the work site. In accordance with various embodiments, one or more unmanned aerial devices are used to provide images that facilitate the monitoring, evaluating, and mapping of a work site that will useful for completing tasks or jobs. In some embodiments, each work vehicle may be provided with a work site map that enables improved understanding, context, or performance in carrying out task responsibilities. As such, the generation, updating, and maintenance of such work site maps are beneficial to the on-going management of the work site.”  

[Par. 0040 – 0046], “the monitoring system 110 may also include or interact with one or more unmanned aerial devices 180. Generally, the unmanned aerial device 180 is any type of powered, aerial vehicle that does not carry a human operator and uses aerodynamic forces to fly based on commands generated autonomously or received from a remote pilot. The unmanned aerial device 180may also be referred to as an unmanned aerial vehicle (UAV), a drone, or an unmanned aircraft system (UAS). Although only one device 180 is depicted, additional devices 180 may be provided to cooperatively and collectively capture images of the work site 100… The unmanned aerial device 180 further includes a communication unit 190 that enables the controller 184 and/or other components of the device 180 to communicate with a ground station, which in one example is the control center 120, and/or with the monitoring system 110. The communication unit 190 comprises any suitable system for receiving and transmitting data, including those described above with reference to the communication component 122. In one example, the communication unit190 achieves bi-directional communications over Bluetooth®, satellite or by utilizing a Wi-Fi standard,i.e., one or more of the 802.11 standards. The communication unit 190 may employ various security protocols and techniques to ensure appropriately secure communication. The unmanned aerial device 180 further includes an imaging apparatus 192. The imaging apparatus 192 functions to collect images of the work site 100. The imaging apparatus 192 may include one or more of a general still camera, a video camera having a video recording function, a stereoscopic camera capable of obtaining a three-dimensional image using parallax, a 360 degree camera capable of obtaining 360 degree video, a hyper-spectrum camera, and/or a thermal imaging device. In some examples, the images may be used to collect or determine real-time contour, topology, elevation and other information with respect to the work site 100. Such images may include multispectral and/or hyperspectral images, for example, to facilitate the generation of three-dimensional (3D) mapping information. Generally, the imaging apparatus 192 operators to capture a sufficient number of images required to generate the work site map discussed below.”

This is interpreted as the work site map 308 is continuously updated to keep track of the overall size, changing nature of terrains, tasks and work progression. As an updated work site map is generated, the previously generated worksite map will become mapping data 308 that will be used to enable a more efficient generation of new or updated scene images, and also to indicate the work progression when comparing with the updated work site map. The process of generating updated work site map is looped as same as generating the previous work site map including receive images captured by the unmanned device. It is inherent that the unmanned device must receive signal from the ground station to capture images of the worksite. It is not obvious for the unmanned device to capture images continuously without receiving command from the ground station since the unmanned device is designated to only capture images of the worksite.)


Regarding to claim 2, Kean teaches the method of claim 1.
Kean further teaches wherein the imaging device is an unmanned device aerial device, and receiving the image data from the imaging device, ([Par. 0054], “the scene module 220 receives image data 302 from one or more of the unmanned aerial devices 180. As introduced above, the image data 302 may take various forms, although generally, the image data 302 collectively represents an overall aerial (or “bird's eye”) view of the work site 100”)
		the imaging device being configured to capture the image, determine the geospatial reference associated with the image, generate the image data based on the image, and embed the geospatial reference into the image data. 
([Par. 0055], “the image data 302 may be associated with, or include, time data that indicates the time at which the respective image was captured and/or position data that indicates the location, altitude, speed, orientation and the like of the unmanned aerial device 180 when the respective image was captured. This data may be used as context for the creation of the scene image320 from multiple images. For example, based on the time and/or position of the unmanned aerial device 180 and the characteristics of the imaging apparatus 192 (e.g., field of view, angle, etc.), geographical coordinates for the resulting image may be estimated or determined.” ; 

[Par. 0056], “the scene module 220 may additionally receive vehicle data 304 directly from one or more of the work vehicles 130-133 or accessed from data store 126. The vehicle data 304may include position data in the form of location, speed, and/or heading associated with one or moreof the vehicles 130-133 at the work site 100. In some embodiments, the vehicle data 304 may be supplemented with fleet data 306 stored in data store 126 representing the number, type, and other characteristics of work vehicles within the fleet. This data 304, 306 may assist the scene module 220in the generation of the scene image 320. For example, if a vehicle 130-133 with a known location from position data in the vehicle data 304 is identified in the image data 302, the scene module 220may use this information to assign or estimate coordinates for the surrounding scene portion or for matching adjacent images” 

[Par. 0060], “the scene module 220 may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images. Further, distinctive features within each image may be identified to determine image correspondence between pairs or groups of images. In some examples, mapping data 308 with known characteristics of distinctive features maybe used to align respective images.”

wherein the known position data of the unmanned aerial device (field of view, angle, etc..), position data in the vehicle data 304, and known coordinates of features from mapping data 308 read on the “geospatial reference” that is used for assigning or estimating coordinates for the surrounding scene portion or matching adjacent images acquired from the unmanned aerial device)

Regarding to claim 3, Kean teaches the method of claim 1.
Kean further teaches receiving the productivity data from one or more of a work machine, a control station, or a network storage device associated with the worksite, ([Par. 0038], “The work vehicle 130 further includes various sensors 170 that function to collect information about the work vehicle 130 and/or the work site 100. Such information may be provided to the controller 140 and/or the communication component 156 for potential transmission and use by the monitoring system 110.”)
the productivity data including information relating to one or more of a location of the work machine, a task of the work machine, an operating parameter of the work machine, an operating state of the work machine, a productivity index of the work machine, a measurement associated with the worksite, a measurement of a stockpile associated with the worksite, a productivity index of the operation, or a progress of the operation relative to a site plan associated with the worksite. ([Par. 0039], “the sensors 170 may include operational sensors associated with the vehicle systems and components discussed above, including engine and transmission sensors, fuel sensors, and battery sensors. Additional sensors 170 may include components used to determine the orientation, position, or status of the work tool, including determining the mass or volume of material within the work tool. Sensors 170 may also be provided to observe various conditions associated with the work vehicle 130. For example, various sensors 170 may be disposed on or near the frame 160 in order to measure position parameters, such as an incline or slope of the vehicle 130. Additionally, the work vehicle sensors 170 may include one or more speed, location, and/or position sensors, such as a global positioning system (GPS) receiver, a LORAN system, a dead reckoning system, a cellular triangulation system, or other positioning system, that provide signals to the controller 140 to ascertain the speed, location, and/or heading of the work vehicle 130.”)

Regarding to claim 4, Kean teaches the method of claim 1.
Kean further teaches converting the image data into a grid of one or more image tiles corresponding to the image, ([Par. 0060], “the scene module 220may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images.” wherein the pixel of images is indicated by grids or image tiles.)
the one or more image tiles having respective geospatial references and being arranged according to the respective geospatial references, and the one or more image tiles corresponding to one or more map tiles of the map layer; ([Par. 0060], “the scene module 220 may evaluate the images to identify portions of different images that depict the same scene portions of the work site 100. In particular, the scene module 220 may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images. Further, distinctive features within each image may be identified to determine image correspondence between pairs or groups of images. In some examples, mapping data 308 with known characteristics of distinctive features maybe used to align respective images. Further, the images may be projected and aligned onto a generated compositing surface, which further enables the blending of overlapping images, including accounting for differences in lighting, parallax, motion, lens distortion, and exposure” wherein the “pixel coordinates in a respective image” reads on the “image tiles having respective geospatial references”. This is interpreted as the scene module 220 align images taken from the unmanned aerial device with known distinctive features coordinates from the map data 308 (map layer). This can be done by aligning pixel coordinates in a respective image to pixel coordinate in other images (such as map data 308)) and

generating the image layer based on the grid of the one or more image tiles. ([Par. 0054], “the image data 302 may take various forms, although generally, the image data 302 collectively represents an overall aerial (or “bird's eye”) view of the work site 100. The image data 302 may be formed by multiple, partial images of the work site 100; a single image of the work site 100; and/or video or other types of images of the work site 100 from which visual images and/or other types of data may be extracted. As described below, the image data302 may be evaluated, sorted, and combined to create an overall scene image 320” wherein the “image 302” reads on the “image layer” and is formed by aligning pixel coordinates in respective image to other pixel coordinates in other image as described above.)

Regarding to claim 5, Kean teaches the method of claim 1.
Kean further teaches generating a visual indication associated with the productivity data ([Par. 0069], “object symbology 340”), 
the visual indication including information relating to one or more of a location of a work machine associated with the worksite, a location of a stockpile associated with the worksite, or a location of a target work path associated with the worksite; (Visual indication of work vehicle or interested objects are described in Fig. 4A-4E, [Par. 0069], “the object symbology340 may reflect the work vehicle type, the amount of material within the work vehicle 130-133, status of the work vehicle 130-133, and/or the movement of the work vehicle 130-133. The object symbology340 may also reflect the determination that the object has been identified as being unauthorized or unrecognized as a work vehicle 130-133, as well as the movement of such objects over time. Typically, each element of the object symbology is associated with coordinate data representing the position of the respective element within the work site 100 and/or with respect to the scene image 320”)
generating the productivity layer based on the visual indication. ([Par. 0070], “the object module 240 generates object symbology 340 representing the abstraction of the identified objects within the work site. As described in greater detail below, the object symbology 340 may be incorporated into the work site maps by replacing or masking the image portions of the scene image 320 corresponding to the respective real-world object.”)

Wherein the “object symbology” reads on the “productivity layer.” The object symbology is generated based on visual indication of productivity status of works vehicles and objects of interested. The object symbology is used as a layer to modify the scene image 320 to present a detailed work site map 380.)

Regarding to claim 7, Kean teaches the method of claim 1.
Kean further teach to generating an updated composite image based on the updated image and updated productivity data; ([Par. 0057], “the scene module 220 may also receive mapping data 308 stored in data store 126. The mapping data 308 may include information about the geography, terrain, landmarks, and the like within the work site 100. This data, which may include previously generated work site maps and/or scene images, may enable more efficient generation of new or updated scene images.”; [Par. 0109], “The work site maps are particularly useful in work sites in which the overall size and changing nature of the terrain and tasks may otherwise make monitoring a somewhat challenging proposition, especially for an operator that is unfamiliar or relatively new to the work site. In accordance with various embodiments, one or more unmanned aerial devices are used to provide images that facilitate the monitoring, evaluating, and mapping of a work site that will useful for completing tasks or jobs. In some embodiments, each work vehicle may be provided with a work site map that enables improved understanding, context, or performance in carrying out task responsibilities. As such, the generation, updating, and maintenance of such work site maps are beneficial to the on-going management of the work site.”  This is interpreted as the work site map 308 is continuously updated to keep track of the overall size, changing nature of terrains, tasks and work progression. As an updated work site map is generated, the previously generated worksite map will become mapping data 308 that will be used to enable a more efficient generation of new or updated scene images, and also to indicate the work progression when comparing with the updated work site map.)
comparing the composite image with the updated composite image; ([Par. 0083], “mapping data 308 may be used by the productivity module 260 to evaluate the task progress. For example, the productivity module 260 may compare the present images from the image data 302 to the most recent mapping data 308 in order to determine the discrepancies corresponding to task characteristics. Such discrepancies may be derived from comparing contour, topology, elevation, or other terrain information (e.g., to identify removed or added material) according to contour analysis techniques to evaluate terrain characteristics in the task area.)
	identifying a visual difference between the composite image and the updated composite image; ([Par. 0083], “mapping data 308 may be used by the productivity module 260 to evaluate the task progress. For example, the productivity module 260 may compare the present images from the image data 302 to the most recent mapping data 308 in order to determine the discrepancies corresponding to task characteristics. Such discrepancies may be derived from comparing contour, topology, elevation, or other terrain information (e.g., to identify removed or added material) according to contour analysis techniques to evaluate terrain characteristics in the task area) and  29PATENT Docket No. 19-0712-73072 
	determining the state of the operation associated with the worksite based on the visual difference. ([Par. 0083], “The productivity module 260 may then evaluate the discrepancies in order to determine the amount of progress.”)

Regarding to claim 8, Kean teaches A device, comprising: 
	one or more memories; ([Par. 0006], “memory”) and 
	one or more processors communicatively coupled to the one or more memories ([Par. 0006], “the system further includes a controller, with memory and processing architecture for executing instructions stored in the memory, coupled to the communication component”), configured to: 
		receive productivity data associated with a worksite, ([Par. 0038], “The work vehicle 130 further includes various sensors 170 that function to collect information about the work vehicle 130 and/or the work site 100. Such information may be provided to the controller 140 and/or the communication component 156 for potential transmission and use by the monitoring system 110.”)
			the productivity data including information relating to a state of an operation associated with the worksite; ([Par. 0039], “the sensors 170 may include operational sensors associated with the vehicle systems and components discussed above, including engine and transmission sensors, fuel sensors, and battery sensors. Additional sensors 170 may include components used to determine the orientation, position, or status of the work tool, including determining the mass or volume of material within the work tool. Sensors 170 may also be provided to observe various conditions associated with the work vehicle 130… Additionally, the work vehicle sensors 170 may include one or more speed, location, and/or position sensors, such as a global positioning system (GPS) receiver, a LORAN system, a dead reckoning system, a cellular triangulation system, or other positioning system, that provide signals to the controller 140 to ascertain the speed, location, and/or heading of the work vehicle 130” wherein the “information collected from sensors regarding position and status of the work vehicles” reads on the “productivity data”)
		receive image data associated with the worksite, ([Par. 0054], “the scene module 220 receives image data 302 from one or more of the unmanned aerial devices 180. As introduced above, the image data 302 may take various forms, although generally, the image data 302 collectively represents an overall aerial (or “bird's eye”) view of the work site 100” wherein the “scene module” is part of the “monitoring system 110” as described in figure 2.)
			the image data including information relating to an image corresponding to the state of the operation ([Par. 0041], “a single unmanned aerial device180 may cover a complete work site 100 at a particular interval, while in other embodiments, multiple unmanned aerial devices 180 are provided to collectively cover the work site 100 over a particular interval. Such intervals or “passes” may be based on a number of considerations, including the size and level of activity at the work site 100. Generally, however, the work sites maps generated by the monitoring system 110 are based on real-time, current, or relatively recent images captured by the unmanned aerial device 180”) and a geospatial reference associated with the image; 
([Par. 0055], “the image data 302 may be associated with, or include, time data that indicates the time at which the respective image was captured and/or position data that indicates the location, altitude, speed, orientation and the like of the unmanned aerial device 180 when the respective image was captured. This data may be used as context for the creation of the scene image320 from multiple images. For example, based on the time and/or position of the unmanned aerial device 180 and the characteristics of the imaging apparatus 192 (e.g., field of view, angle, etc.), geographical coordinates for the resulting image may be estimated or determined.” ; [Par. 0056], “the scene module 220 may additionally receive vehicle data 304 directly from one or more of the work vehicles 130-133 or accessed from data store 126. The vehicle data 304may include position data in the form of location, speed, and/or heading associated with one or moreof the vehicles 130-133 at the work site 100. In some embodiments, the vehicle data 304 may be supplemented with fleet data 306 stored in data store 126 representing the number, type, and other characteristics of work vehicles within the fleet. This data 304, 306 may assist the scene module 220in the generation of the scene image 320. For example, if a vehicle 130-133 with a known location from position data in the vehicle data 304 is identified in the image data 302, the scene module 220may use this information to assign or estimate coordinates for the surrounding scene portion or for matching adjacent images” 

[Par. 0060], “the scene module 220 may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images. Further, distinctive features within each image may be identified to determine image correspondence between pairs or groups of images. In some examples, mapping data 308 with known characteristics of distinctive features maybe used to align respective images.”

wherein the known position data of the unmanned aerial device (field of view, angle, etc..), position data in the vehicle data 304, and known coordinates of features from mapping data 308 read on the “geospatial reference” that is used for assigning or estimating coordinates for the surrounding scene portion or matching adjacent images acquired from the unmanned aerial device)

		generate an image layer based on the image data; ([Par. 0054], “the image data 302 may take various forms, although generally, the image data 302 collectively represents an overall aerial (or “bird's eye”) view of the work site 100. The image data 302 may be formed by multiple, partial images of the work site 100; a single image of the work site 100; and/or video or other types of images of the work site 100 from which visual images and/or other types of data may be extracted. As described below, the image data302 may be evaluated, sorted, and combined to create an overall scene image 320” wherein the “image 302” reads on the “image layer”)
		generate a productivity layer based on the productivity data; ([Par. 0067 – 0069], “In particular, the object module 240may identify the position (e.g., location, heading, and orientation) of the vehicles 130-133. This function may be facilitated by the one or more of the vehicle data 304 and fleet data 306, e.g., based on the reported and/or expected characteristics of each vehicle 130-133… the object module 240 may determine that the work vehicle 130-133 is traveling to a particular location or away from a particular location. Such information may be derived from the image data 302 (e.g., as recognized in the images) and/or the vehicle data 304 (e.g., as reported by the respective vehicle). In further examples, the vehicle data 304, as reported by the vehicle 130-133,or fleet data 306, as reflected by service or maintenance records for the identified work vehicle 130-133, may include health information, such as diagnostic trouble codes… the object symbology 340 generated by the object module 240 may provide a symbolic representation of the status or other types of information associated with of the object. For example, the object symbology340 may reflect the work vehicle type, the amount of material within the work vehicle 130-133, status of the work vehicle 130-133, and/or the movement of the work vehicle 130-133. The object symbology340 may also reflect the determination that the object has been identified as being unauthorized or unrecognized as a work vehicle 130-133, as well as the movement of such objects over time. Typically, each element of the object symbology is associated with coordinate data representing the position of the respective element within the work site 100 and/or with respect to the scene image 320.” Where the “object symology” reads on the “productivity layer”)

		generate a composite image of the worksite based on a map layer, the image layer, and the productivity layer, ([Par. 0085], “The map module 280 may receive the scene image 320, the object symbology 340, and/or the job symbology 360. The map module 280 may also receive one or more of the image data 302, vehicle data 304, fleet data 306, mapping data 308, and/or job data 310. Upon receipt, the map module 280 generates a work site map 380” wherein the “work site map 380” reads on the “composite image of the worksite”)
			the map layer including information relating to a geographical attribute associated with the worksite ([Par. 0057], “The mapping data 308 may include information about the geography, terrain, landmarks, and the like within the work site 100” wherein the “geography, terrain, landmarks” read on the “geographical attribute)  and geographical coordinates associated with the geographical attribute, ([Par. 0060], “mapping data 308 with known characteristics of distinctive features maybe used to align respective images. Further, the images may be projected and aligned onto a generated compositing surface, which further enables the blending of overlapping images, including accounting for differences in lighting, parallax, motion, lens distortion, and exposure” ; [Par. 0063], “upon correlating image pixels to geographical coordinates, the geographical coordinates associated with elements of interest within data 306, 308 may be used to generate and position the corresponding symbology within the scene image 320.” Wherein the geographical coordinates associated with elements of interest (distinctive features or geographical attribute) within the map data 308 to be used as reference position to align objects from other images.) and 
			the composite image positioning the image layer relative to the map layer based on the geospatial reference and geographical coordinates corresponding to the geospatial reference reference ([Par. 0058], “Upon receipt of the image data 302 (and optionally, other types of data 304, 306, 308), the scene module 220 may generate the scene image 320 of the work site 100. As noted above, in one example, the scene module 220 stitches or otherwise combines multiple images from the image data302 into an overall, comprehensive scene image 320 of the work site 100”; [Par. 0060], “the scene module 220 may evaluate the images to identify portions of different images that depict the same scene portions of the work site 100. In particular, the scene module 220may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images. Further, distinctive features within each image may be identified to determine image correspondence between pairs or groups of images. In some examples, mapping data 308 with known characteristics of distinctive features maybe used to align respective images. Further, the images may be projected and aligned onto a generated compositing surface, which further enables the blending of overlapping images, including accounting for differences in lighting, parallax, motion, lens distortion, and exposure” where this is interpreted as the “scene image 320” is a combination of image layer and the map layer in which the known location or graphical coordinates of distinctive features of the map layer (from mapping data 308) is used to align respective images or features from the image layer 302 to form the scene image 320 of the work site.), and positioning the productivity layer relative to the image layer ([Par. 0085], “the work site map 380 may be formed by the scene image 320, which is then layered or modified with the object symbology 340and/or job symbology 360. For example, the object symbology 340 may cover, replace, or otherwise enhance corresponding object image portions in the scene image 320, and job symbology 360 may similarly cover, replace, or otherwise enhance corresponding job or task-related image portions in the scene image 320”) ; and  30PATENT Docket No. 19-0712-73072 
transmitting, based on the composite image, a command signal to an imaging device to capture updated image associated with the worksite.
([Par. 0057], “the scene module 220 may also receive mapping data 308 stored in data store 126. The mapping data 308 may include information about the geography, terrain, landmarks, and the like within the work site 100. This data, which may include previously generated work site maps and/or scene images, may enable more efficient generation of new or updated scene images.”; [Par. 0109], “The work site maps are particularly useful in work sites in which the overall size and changing nature of the terrain and tasks may otherwise make monitoring a somewhat challenging proposition, especially for an operator that is unfamiliar or relatively new to the work site. In accordance with various embodiments, one or more unmanned aerial devices are used to provide images that facilitate the monitoring, evaluating, and mapping of a work site that will useful for completing tasks or jobs. In some embodiments, each work vehicle may be provided with a work site map that enables improved understanding, context, or performance in carrying out task responsibilities. As such, the generation, updating, and maintenance of such work site maps are beneficial to the on-going management of the work site.”  

[Par. 0040 – 0046], “the monitoring system 110 may also include or interact with one or more unmanned aerial devices 180. Generally, the unmanned aerial device 180 is any type of powered, aerial vehicle that does not carry a human operator and uses aerodynamic forces to fly based on commands generated autonomously or received from a remote pilot. The unmanned aerial device 180may also be referred to as an unmanned aerial vehicle (UAV), a drone, or an unmanned aircraft system (UAS). Although only one device 180 is depicted, additional devices 180 may be provided to cooperatively and collectively capture images of the work site 100… The unmanned aerial device 180 further includes a communication unit 190 that enables the controller 184 and/or other components of the device 180 to communicate with a ground station, which in one example is the control center 120, and/or with the monitoring system 110. The communication unit 190 comprises any suitable system for receiving and transmitting data, including those described above with reference to the communication component 122. In one example, the communication unit190 achieves bi-directional communications over Bluetooth®, satellite or by utilizing a Wi-Fi standard,i.e., one or more of the 802.11 standards. The communication unit 190 may employ various security protocols and techniques to ensure appropriately secure communication. The unmanned aerial device 180 further includes an imaging apparatus 192. The imaging apparatus 192 functions to collect images of the work site 100. The imaging apparatus 192 may include one or more of a general still camera, a video camera having a video recording function, a stereoscopic camera capable of obtaining a three-dimensional image using parallax, a 360 degree camera capable of obtaining 360 degree video, a hyper-spectrum camera, and/or a thermal imaging device. In some examples, the images may be used to collect or determine real-time contour, topology, elevation and other information with respect to the work site 100. Such images may include multispectral and/or hyperspectral images, for example, to facilitate the generation of three-dimensional (3D) mapping information. Generally, the imaging apparatus 192 operators to capture a sufficient number of images required to generate the work site map discussed below.”

This is interpreted as the work site map 308 is continuously updated to keep track of the overall size, changing nature of terrains, tasks and work progression. As an updated work site map is generated, the previously generated worksite map will become mapping data 308 that will be used to enable a more efficient generation of new or updated scene images, and also to indicate the work progression when comparing with the updated work site map. The process of generating updated work site map is looped as same as generating the previous work site map including receive images captured by the unmanned device. It is inherent that the unmanned device must receive signal from the ground station to capture images of the worksite. It is not obvious for the unmanned device to capture images continuously without receiving command from the ground station since the unmanned device is designated to only capture images of the worksite.)

Claim 9 describes limitations of a device that are similar to the limitations of claim 2. Therefore, claim 9 is rejected under 35 USC § 103 for the same reason as described in claim 2 above.
Claim 10 describes limitations of a device that are similar to the limitations of claim 4. Therefore, claim 10 is rejected under 35 USC § 103 for the same reason as described in claim 4 above.

Regarding to claim 11, Kean teaches the device of claim 8.
Kean further teaches generate a visual indication associated with the productivity data, (([Par. 0069], “object symbology 340”)
the visual indication being indicative of one or more of a location of a work machine associated with the worksite, a task of the work machine, an operating parameter of the work machine, an operating state of the work 31PATENT Docket No. 19-0712-73072 machine, a productivity index of the work machine, a measurement associated with the worksite, a location of a target work path associated with the worksite, a location of a stockpile associated with the worksite, a measurement of the stockpile, a productivity index of the operation associated with the worksite, or a progress of the operation relative to a site plan associated with the worksite; (Visual indication of work vehicle or interested objects are described in Fig. 4A-4E, [Par. 0069], “the object symbology340 may reflect the work vehicle type, the amount of material within the work vehicle 130-133, status of the work vehicle 130-133, and/or the movement of the work vehicle 130-133. The object symbology340 may also reflect the determination that the object has been identified as being unauthorized or unrecognized as a work vehicle 130-133, as well as the movement of such objects over time. Typically, each element of the object symbology is associated with coordinate data representing the position of the respective element within the work site 100 and/or with respect to the scene image 320”) and
generate the productivity layer based on the visual indication. ([Par. 0070], “the object module 240 generates object symbology 340 representing the abstraction of the identified objects within the work site. As described in greater detail below, the object symbology 340 may be incorporated into the work site maps by replacing or masking the image portions of the scene image 320 corresponding to the respective real-world object.”) Wherein the “object symbology” reads on the “productivity layer.” The object symbology is generated based on visual indication of productivity status of works vehicles and objects of interested. The object symbology is used as a layer to modify the scene image 320 to present a detailed work site map 380.)

	
Regarding to claim 12, Kean teaches the device of claim 8.
Kean further teaches  overlay the image layer onto the map layer at geographical coordinates corresponding to the geospatial reference; ([Par. 0058], “Upon receipt of the image data 302 (and optionally, other types of data 304, 306, 308), the scene module 220 may generate the scene image 320 of the work site 100. As noted above, in one example, the scene module 220 stitches or otherwise combines multiple images from the image data302 into an overall, comprehensive scene image 320 of the work site 100”; [Par. 0060], “the scene module 220 may evaluate the images to identify portions of different images that depict the same scene portions of the work site 100. In particular, the scene module 220may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images. Further, distinctive features within each image may be identified to determine image correspondence between pairs or groups of images. In some examples, mapping data 308 with known characteristics of distinctive features maybe used to align respective images. Further, the images may be projected and aligned onto a generated compositing surface, which further enables the blending of overlapping images, including accounting for differences in lighting, parallax, motion, lens distortion, and exposure” where this is interpreted as the “scene image 320” is an overlaying of the image layer and the map layer in which the known location or graphical coordinates of distinctive features of the map layer (from mapping data 308) is used to align respective images or features from the image layer 302 to form the scene image 320 of the work site.) and 
	overlay the productivity layer onto the image layer, ([Par. 0085], “the work site map 380 may be formed by the scene image 320, which is then layered or modified with the object symbology 340and/or job symbology 360. For example, the object symbology 340 may cover, replace, or otherwise enhance corresponding object image portions in the scene image 320, and job symbology 360 may similarly cover, replace, or otherwise enhance corresponding job or task-related image portions in the scene image 320”)  
		the productivity layer including location information associated with the productivity data ([Par. 0067 – 0069], “the object symbology 340 generated by the object module 240 may provide a symbolic representation of the status or other types of information associated with of the object. For example, the object symbology340 may reflect the work vehicle type, the amount of material within the work vehicle 130-133, status of the work vehicle 130-133, and/or the movement of the work vehicle 130-133. The object symbology340 may also reflect the determination that the object has been identified as being unauthorized or unrecognized as a work vehicle 130-133, as well as the movement of such objects over time. Typically, each element of the object symbology is associated with coordinate data representing the position of the respective element within the work site 100 and/or with respect to the scene image 320.”  Wherein the “object symology” reads on the “productivity layer”), and 
		the productivity layer being positioned relative to the image layer based on the location information. ([Par. 0069 – 0069], “the object symbology 340 generated by the object module 240 may provide a symbolic representation of the status or other types of information associated with of the object. For example, the object symbology340 may reflect the work vehicle type, the amount of material within the work vehicle 130-133, status of the work vehicle 130-133, and/or the movement of the work vehicle 130-133. The object symbology340 may also reflect the determination that the object has been identified as being unauthorized or unrecognized as a work vehicle 130-133, as well as the movement of such objects over time. Typically, each element of the object symbology is associated with coordinate data representing the position of the respective element within the work site 100 and/or with respect to the scene image 320.”  Wherein the “object symology” reads on the “productivity layer”)

Regarding to claim 13, Kean teaches the device of claim 8.
Kean further teaches to generate updated image data based on the updated image; 
([Par. 0055], “the image data 302 may be associated with, or include, time data that indicates the time at which the respective image was captured and/or position data that indicates the location, altitude, speed, orientation and the like of the unmanned aerial device 180 when the respective image was captured. This data may be used as context for the creation of the scene image320 from multiple images. For example, based on the time and/or position of the unmanned aerial device 180 and the characteristics of the imaging apparatus 192 (e.g., field of view, angle, etc.), geographical coordinates for the resulting image may be estimated or determined.” ; [Par. 0056], “the scene module 220 may additionally receive vehicle data 304 directly from one or more of the work vehicles 130-133 or accessed from data store 126. The vehicle data 304may include position data in the form of location, speed, and/or heading associated with one or moreof the vehicles 130-133 at the work site 100. In some embodiments, the vehicle data 304 may be supplemented with fleet data 306 stored in data store 126 representing the number, type, and other characteristics of work vehicles within the fleet. This data 304, 306 may assist the scene module 220in the generation of the scene image 320. For example, if a vehicle 130-133 with a known location from position data in the vehicle data 304 is identified in the image data 302, the scene module 220may use this information to assign or estimate coordinates for the surrounding scene portion or for matching adjacent images” 

[Par. 0060], “the scene module 220 may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images. Further, distinctive features within each image may be identified to determine image correspondence between pairs or groups of images. In some examples, mapping data 308 with known characteristics of distinctive features maybe used to align respective images.”

wherein the known position data of the unmanned aerial device (field of view, angle, etc..), position data in the vehicle data 304, and known coordinates of features from mapping data 308 is used for assigning or estimating coordinates for the surrounding scene portion or matching adjacent images acquired from the unmanned aerial device. Note that Kean also disclose to update the update worksite map in which the process of generating updated worksite will be as same as process of generating the previous worksite map. In that manner, the “updated image data” could relevant to the “new generated scene module 220” based on new captured data.)

receive the updated image data; generating an updated composite image based on updated image data. ([Par. 0085], “The map module 280 may receive the scene image 320, the object symbology 340, and/or the job symbology 360. The map module 280 may also receive one or more of the image data 302, vehicle data 304, fleet data 306, mapping data 308, and/or job data 310. Upon receipt, the map module 280 generates a work site map 380” wherein the “scene image 320” is an overlaying of the map layer (map data 308) and the image layer (image 302). The “work site map 380” reads on the “composite image of the worksite”) [Par. 0057], “the scene module 220 may also receive mapping data 308 stored in data store 126. The mapping data 308 may include information about the geography, terrain, landmarks, and the like within the work site 100. This data, which may include previously generated work site maps and/or scene images, may enable more efficient generation of new or updated scene images.”; [Par. 0109], “The work site maps are particularly useful in work sites in which the overall size and changing nature of the terrain and tasks may otherwise make monitoring a somewhat challenging proposition, especially for an operator that is unfamiliar or relatively new to the work site. In accordance with various embodiments, one or more unmanned aerial devices are used to provide images that facilitate the monitoring, evaluating, and mapping of a work site that will useful for completing tasks or jobs. In some embodiments, each work vehicle may be provided with a work site map that enables improved understanding, context, or performance in carrying out task responsibilities. As such, the generation, updating, and maintenance of such work site maps are beneficial to the on-going management of the work site.”  This is interpreted as the work site map 308 is continuously updated to keep track of the overall size, changing nature of terrains, tasks and work progression. The updating process is a loop that repeat the same process when the previous worksite map was generated. As an updated work site map is generated, the previously generated worksite map will become mapping data 308 that will be used to enable a more efficient generation of new or updated scene images, and also to indicate the work progression when comparing with the updated work site map.)

Regarding to claim 14, Kean teaches the device of claim 8.
Kean further teaches receive survey data including information relating to a site plan associated with the worksite; ([Par. 0080], “In one example, the productivity module 260 may receive one or more of the image data 302, vehicle data 304, mapping data 308, and job data 310. The job data 310 corresponds to planning information associated with the work site 100, such as a list or timeline of tasks to accomplish the overall job. The job data 310 may be provided by user input or accessed from the data store 126. As an example, the job data 310 may particularly provide context information for the task or jobs and may include productivity parameters, measurements, or milestones that are specific to the tasks being performed in the work site 100. As example, if the task is associated with a trench, the job data 310 may define a desired depth, length, or rate for a particular milestone or for completion. Another example may include the number or rate of material loads delivered or removed by the work vehicles 130-133 within the work site 100. The job data 310 may be updated as tasks or portions of tasks are completed. For example, as loads are delivered to a task area or removed from a task area (depending on the nature of the task area), the number of remaining loads reflected in the job data 310 may be adjusted accordingly. The job data 310 may further reflect data from loader payload scales, truck payload scales, or automated billing systems, as desired, to provide additional context information regarding the tasks at the work site 100.” Wherein the “job data” reads on the “survey data”)
	generate a survey layer based on the survey data; ([Par. 0084], “Upon evaluating one or more task characteristics, the productivity module 260 may generate job symbology 360 that represents the current status of the task or job. Generally, the job symbology360 may depict the progress of the task or job relative to the most previous evaluation, relative to the expected progress, or relative to the overall task or job.” Wherein the “symbology 360” reads on the “survey layer”) and 
	generate the composite image of the worksite based on the map layer, the image layer, the productivity layer, and the survey layer, ([Par. 0085], “the work site map 380 may be formed by the scene image 320, which is then layered or modified with the object symbology 340 and/or job symbology 360. For example, the object symbology 340 may cover, replace, or otherwise enhance corresponding object image portions in the scene image 320, and job symbology 360 may similarly cover, replace, or otherwise enhance corresponding job or task-related image portions in the scene image 320.” wherein the “scene image 320” is a overlaying of the image layer and the map layer in which the known location or graphical coordinates of distinctive features of the map layer (from mapping data 308) is used to align respective images or features from the image layer 302 to form the scene image 320 of the work site. The object symbology 340 (productivity layer) and job symbology 360 (survey layer) then overlay the scene image 320 to form the work site map 380 (composite image))
the composite image positioning the survey layer relative to the image layer. ([Par. 0085],”embodiment, the work site map 380 may be formed by the scene image 320, which is then layered or modified with the object symbology 340and/or job symbology 360. For example, the object symbology 340 may cover, replace, or otherwise enhance corresponding object image portions in the scene image 320, and job symbology 360 may similarly cover, replace, or otherwise enhance corresponding job or task-related image portions in the scene image 320.)

Regarding to claim 15, Kean teaches A work machine, comprising: 
	a sensing device configured to provide productivity data of the work machine, ([Par. 0038], “The work vehicle 130 further includes various sensors 170 that function to collect information about the work vehicle 130 and/or the work site 100. Such information may be provided to the controller 140 and/or the communication component 156 for potential transmission and use by the monitoring system 110.”)
the productivity data including information relating to a state of an operation associated with a worksite; productivity data including information relating to a state of an operation associated with the worksite; ([Par. 0039], “the sensors 170 may include operational sensors associated with the vehicle systems and components discussed above, including engine and transmission sensors, fuel sensors, and battery sensors. Additional sensors 170 may include components used to determine the orientation, position, or status of the work tool, including determining the mass or volume of material within the work tool. Sensors 170 may also be provided to observe various conditions associated with the work vehicle 130… Additionally, the work vehicle sensors 170 may include one or more speed, location, and/or position sensors, such as a global positioning system (GPS) receiver, a LORAN system, a dead reckoning system, a cellular triangulation system, or other positioning system, that provide signals to the controller 140 to ascertain the speed, location, and/or heading of the work vehicle 130” wherein the “information collected from sensors regarding position and status of the work vehicles” reads on the “productivity data”) 
	a user interface configured to display information relating to the state of the operation to an operator of the work machine;  ([Par. 0107], “In step 765, the monitoring system 110 may transmit work site map to one or more operators for display. As introduced above, the operators may take various forms, including operators within the work vehicles”) and 
	one or more processors configured to: 
		generate a productivity layer based on the productivity data, ([Par. 0067 – 0069], “In particular, the object module 240may identify the position (e.g., location, heading, and orientation) of the vehicles 130-133. This function may be facilitated by the one or more of the vehicle data 304 and fleet data 306, e.g., based on the reported and/or expected characteristics of each vehicle 130-133… the object module 240 may determine that the work vehicle 130-133 is traveling to a particular location or away from a particular location. Such information may be derived from the image data 302 (e.g., as recognized in the images) and/or the vehicle data 304 (e.g., as reported by the respective vehicle). In further examples, the vehicle data 304, as reported by the vehicle 130-133,or fleet data 306, as reflected by service or maintenance records for the identified work vehicle 130-133, may include health information, such as diagnostic trouble codes… the object symbology 340 generated by the object module 240 may provide a symbolic representation of the status or other types of information associated with of the object. For example, the object symbology340 may reflect the work vehicle type, the amount of material within the work vehicle 130-133, status of the work vehicle 130-133, and/or the movement of the work vehicle 130-133. The object symbology340 may also reflect the determination that the object has been identified as being unauthorized or unrecognized as a work vehicle 130-133, as well as the movement of such objects over time. Typically, each element of the object symbology is associated with coordinate data representing the position of the respective element within the work site 100 and/or with respect to the scene image 320.” Where the “object symology” reads on the “productivity layer”)

		generate an image layer based on image data, ([Par. 0054], “the image data 302 may take various forms, although generally, the image data 302 collectively represents an overall aerial (or “bird's eye”) view of the work site 100. The image data 302 may be formed by multiple, partial images of the work site 100; a single image of the work site 100; and/or video or other types of images of the work site 100 from which visual images and/or other types of data may be extracted. As described below, the image data302 may be evaluated, sorted, and combined to create an overall scene image 320” wherein the “image 302” reads on the “image layer”)

			the image data including information relating to an image corresponding to the state of the operation ([Par. 0041], “a single unmanned aerial device180 may cover a complete work site 100 at a particular interval, while in other embodiments, multiple unmanned aerial devices 180 are provided to collectively cover the work site 100 over a particular interval. Such intervals or “passes” may be based on a number of considerations, including the size and level of activity at the work site 100. Generally, however, the work sites maps generated by the monitoring system 110 are based on real-time, current, or relatively recent images captured by the unmanned aerial device 180”)  and a geospatial reference associated with the image, 33PATENT
([Par. 0055], “the image data 302 may be associated with, or include, time data that indicates the time at which the respective image was captured and/or position data that indicates the location, altitude, speed, orientation and the like of the unmanned aerial device 180 when the respective image was captured. This data may be used as context for the creation of the scene image320 from multiple images. For example, based on the time and/or position of the unmanned aerial device 180 and the characteristics of the imaging apparatus 192 (e.g., field of view, angle, etc.), geographical coordinates for the resulting image may be estimated or determined.” ; [Par. 0056], “the scene module 220 may additionally receive vehicle data 304 directly from one or more of the work vehicles 130-133 or accessed from data store 126. The vehicle data 304may include position data in the form of location, speed, and/or heading associated with one or moreof the vehicles 130-133 at the work site 100. In some embodiments, the vehicle data 304 may be supplemented with fleet data 306 stored in data store 126 representing the number, type, and other characteristics of work vehicles within the fleet. This data 304, 306 may assist the scene module 220in the generation of the scene image 320. For example, if a vehicle 130-133 with a known location from position data in the vehicle data 304 is identified in the image data 302, the scene module 220may use this information to assign or estimate coordinates for the surrounding scene portion or for matching adjacent images” 

[Par. 0060], “the scene module 220 may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images. Further, distinctive features within each image may be identified to determine image correspondence between pairs or groups of images. In some examples, mapping data 308 with known characteristics of distinctive features maybe used to align respective images.”

wherein the known position data of the unmanned aerial device (field of view, angle, etc..), position data in the vehicle data 304, and known coordinates of features from mapping data 308 read on the “geospatial reference” that is used for assigning or estimating coordinates for the surrounding scene portion or matching adjacent images acquired from the unmanned aerial device)
Docket No. 19-0712-73072 
		generate a composite image of the worksite based on a map layer, the image layer, and the productivity layer ([Par. 0085], “The map module 280 may receive the scene image 320, the object symbology 340, and/or the job symbology 360. The map module 280 may also receive one or more of the image data 302, vehicle data 304, fleet data 306, mapping data 308, and/or job data 310. Upon receipt, the map module 280 generates a work site map 380” wherein the “scene image 320” is an overlaying of the map layer (map data 308) and the image layer (image 302). The “work site map 380” reads on the “composite image of the worksite”), and positioning the productivity layer relative to the image layer; ([Par. 0085], “the work site map 380 may be formed by the scene image 320, which is then layered or modified with the object symbology 340and/or job symbology 360. For example, the object symbology 340 may cover, replace, or otherwise enhance corresponding object image portions in the scene image 320, and job symbology 360 may similarly cover, replace, or otherwise enhance corresponding job or task-related image portions in the scene image 320”)  

the map layer including information relating to a geographical attribute associated with the worksite ([Par. 0057], “The mapping data 308 may include information about the geography, terrain, landmarks, and the like within the work site 100” wherein the “geography, terrain, landmarks” read on the “geographical attribute)  and geographical coordinates associated with the geographical attribute ([Par. 0060], “mapping data 308 with known characteristics of distinctive features maybe used to align respective images. Further, the images may be projected and aligned onto a generated compositing surface, which further enables the blending of overlapping images, including accounting for differences in lighting, parallax, motion, lens distortion, and exposure” ; [Par. 0063], “upon correlating image pixels to geographical coordinates, the geographical coordinates associated with elements of interest within data 306, 308 may be used to generate and position the corresponding symbology within the scene image 320.” Wherein the geographical coordinates associated with elements of interest within the map data 308 to be used as reference position to align objects from other images.), and 
			the composite image positioning the image layer relative to the map layer based on the geospatial reference and geographical coordinates corresponding to the geospatial reference ([Par. 0058], “Upon receipt of the image data 302 (and optionally, other types of data 304, 306, 308), the scene module 220 may generate the scene image 320 of the work site 100. As noted above, in one example, the scene module 220 stitches or otherwise combines multiple images from the image data302 into an overall, comprehensive scene image 320 of the work site 100”; [Par. 0060], “the scene module 220 may evaluate the images to identify portions of different images that depict the same scene portions of the work site 100. In particular, the scene module 220may relate pixel coordinates in a respective image to pixel coordinates in other images for alignment in order to match image portions of relative pairs or collections of images. Further, distinctive features within each image may be identified to determine image correspondence between pairs or groups of images. In some examples, mapping data 308 with known characteristics of distinctive features maybe used to align respective images. Further, the images may be projected and aligned onto a generated compositing surface, which further enables the blending of overlapping images, including accounting for differences in lighting, parallax, motion, lens distortion, and exposure” where this is interpreted as the “scene image 320” is an overlaying of the image layer and the map layer in which the known location or graphical coordinates of distinctive features of the map layer (from mapping data 308) is used to align respective images or features from the image layer 302 to form the scene image 320 of the work site.), and positioning the productivity layer relative to the image layer ([Par. 0085], “the work site map 380 may be formed by the scene image 320, which is then layered or modified with the object symbology 340and/or job symbology 360. For example, the object symbology 340 may cover, replace, or otherwise enhance corresponding object image portions in the scene image 320, and job symbology 360 may similarly cover, replace, or otherwise enhance corresponding job or task-related image portions in the scene image 320”), and 
		transmitting, based on the composite image, a command signal to an imaging device to capture updated image associated with the worksite.
([Par. 0057], “the scene module 220 may also receive mapping data 308 stored in data store 126. The mapping data 308 may include information about the geography, terrain, landmarks, and the like within the work site 100. This data, which may include previously generated work site maps and/or scene images, may enable more efficient generation of new or updated scene images.”; [Par. 0109], “The work site maps are particularly useful in work sites in which the overall size and changing nature of the terrain and tasks may otherwise make monitoring a somewhat challenging proposition, especially for an operator that is unfamiliar or relatively new to the work site. In accordance with various embodiments, one or more unmanned aerial devices are used to provide images that facilitate the monitoring, evaluating, and mapping of a work site that will useful for completing tasks or jobs. In some embodiments, each work vehicle may be provided with a work site map that enables improved understanding, context, or performance in carrying out task responsibilities. As such, the generation, updating, and maintenance of such work site maps are beneficial to the on-going management of the work site.”  

[Par. 0040 – 0046], “the monitoring system 110 may also include or interact with one or more unmanned aerial devices 180. Generally, the unmanned aerial device 180 is any type of powered, aerial vehicle that does not carry a human operator and uses aerodynamic forces to fly based on commands generated autonomously or received from a remote pilot. The unmanned aerial device 180may also be referred to as an unmanned aerial vehicle (UAV), a drone, or an unmanned aircraft system (UAS). Although only one device 180 is depicted, additional devices 180 may be provided to cooperatively and collectively capture images of the work site 100… The unmanned aerial device 180 further includes a communication unit 190 that enables the controller 184 and/or other components of the device 180 to communicate with a ground station, which in one example is the control center 120, and/or with the monitoring system 110. The communication unit 190 comprises any suitable system for receiving and transmitting data, including those described above with reference to the communication component 122. In one example, the communication unit190 achieves bi-directional communications over Bluetooth®, satellite or by utilizing a Wi-Fi standard,i.e., one or more of the 802.11 standards. The communication unit 190 may employ various security protocols and techniques to ensure appropriately secure communication. The unmanned aerial device 180 further includes an imaging apparatus 192. The imaging apparatus 192 functions to collect images of the work site 100. The imaging apparatus 192 may include one or more of a general still camera, a video camera having a video recording function, a stereoscopic camera capable of obtaining a three-dimensional image using parallax, a 360 degree camera capable of obtaining 360 degree video, a hyper-spectrum camera, and/or a thermal imaging device. In some examples, the images may be used to collect or determine real-time contour, topology, elevation and other information with respect to the work site 100. Such images may include multispectral and/or hyperspectral images, for example, to facilitate the generation of three-dimensional (3D) mapping information. Generally, the imaging apparatus 192 operators to capture a sufficient number of images required to generate the work site map discussed below.”

This is interpreted as the work site map 308 is continuously updated to keep track of the overall size, changing nature of terrains, tasks and work progression. As an updated work site map is generated, the previously generated worksite map will become mapping data 308 that will be used to enable a more efficient generation of new or updated scene images, and also to indicate the work progression when comparing with the updated work site map. The process of generating updated work site map is looped as same as generating the previous work site map including receive images captured by the unmanned device. It is inherent that the unmanned device must receive signal from the ground station to capture images of the worksite. It is not obvious for the unmanned device to capture images continuously without receiving command from the ground station since the unmanned device is designated to only capture images of the worksite.)


Claims 16 - 17 describe limitations of a work machine that are similar to the limitations of claims 4 – 5 respectively. Therefore, claims 16 - 17 are rejected under 35 USC § 103 for the same reason as described in claims 4 – 5 respectively above.
Claims 18 describes limitations of a work machine that are similar to the limitations of claims 12. Therefore, claims 18 is rejected under 35 USC § 103 for the same reason as described in claim 12 above.

Claims 19 describes limitations of a work machine that are similar to the limitations of claims 7. Therefore, claims 19 is rejected under 35 USC § 103 for the same reason as described in claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Nielsen et al. (Publication No. US 20100257477 A1; hereafter Nielsen).
Regarding to claim 6, Kean teaches the method of claim 1.
Kean further teaches to generating an updated composite image based on the updated image data and update productivity data. ([Par. 0057], “the scene module 220 may also receive mapping data 308 stored in data store 126. The mapping data 308 may include information about the geography, terrain, landmarks, and the like within the work site 100. This data, which may include previously generated work site maps and/or scene images, may enable more efficient generation of new or updated scene images.”; [Par. 0109], “The work site maps are particularly useful in work sites in which the overall size and changing nature of the terrain and tasks may otherwise make monitoring a somewhat challenging proposition, especially for an operator that is unfamiliar or relatively new to the work site. In accordance with various embodiments, one or more unmanned aerial devices are used to provide images that facilitate the monitoring, evaluating, and mapping of a work site that will useful for completing tasks or jobs. In some embodiments, each work vehicle may be provided with a work site map that enables improved understanding, context, or performance in carrying out task responsibilities. As such, the generation, updating, and maintenance of such work site maps are beneficial to the on-going management of the work site.”  This is interpreted as the work site map 308 is continuously updated to keep track of the overall size, changing nature of terrains, tasks and work progression. As an updated work site map is generated, the previously generated worksite map will become mapping data 308 that will be used to enable a more efficient generation of new or updated scene images, and also to indicate the work progression when comparing with the updated work site map.)

	Kean fails to disclose to generating a record based on the composite image and the updated composite image with respective timestamp; generating a catalog of the composite image and the updated composite image, the catalog indexing the composite image and the updated composite image based on the respective timestamps.
	
	However, Nielsen teaches generating a record based on the composite image and the updated composite image with respective timestamp; generating a catalog of the composite image and the updated composite image, the catalog indexing the composite image and the updated composite image based on the respective timestamps. ([Par. 0149], “a media file 624 may include a timestamp identifying a calendar date and/or time that the media file was created and/or a calendar date and/or time that the media file was stored in memory by the computing device 140. Similarly, the media file may include a location stamp identifying a location(e.g., a city and state or geographic coordinates) where the media file was created and/or a location where the media file was stored in memory by the computing device 140. A media file may also include a direction stamp specifying directional information associated therewith. For example, if the media file is a photographic image or video that was taken with a camera device associated with a compass, the photographic image or video may be stamped with directional information based on an output of the compass to indicate that the image or video was taken while the camera lens was facing northwest. In certain embodiments, the media files 624 may be automatically stamped with time, location and/or direction information. The timestamp and location stamp, particularly when automatically generated, may be used as verification that the media file was stored at a particular time and place, such as the time and place where the report associated with the media file was created. The direction stamp may be used as verification that the media file was created while a media capture device was facing in a particular direction or otherwise had a particular orientation. The location, time and/or direction data used for the location stamp, timestamp and/or direction stamp may originate from the computing device on which geo-referenced electronic drawing application is installed, any other computing device. For example, the computing device may be GPS-enabled and may include a time rand a compass. Alternatively, the location, time and/or direction data may be based on manual data entry by the user. It should be appreciated that the media file need not be modified to include the location, time and/or direction data described above, as the data may alternatively be stored in association with the media file as distinct data.” where this interpreted as each medial file such as video or image is stored in a memory with respective timestamp and location included. It is inherent that each file could be indexed or sorted based on the timestamp that the filed was generated.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kean to incorporate the teaching of Neilsen. The modification would have been obvious because by storing each generated image with respective timestamps, the system could be able to keep a record of time and location where the image was captured. And by doing this, it allows a more effective way for post analysis or updating a present image based on previously captured images. 
		
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Taber, James E. (Publication No. US 20100332552 A1; hereafter Taber).
Regarding to claim 20, Kean teaches the work machine of claim 15.
Kean teaches to capture image of the worksite and generate image data based on the image including the geospatial reference associated with the image as described in claim 15 above, but does not explicitly disclose the image data could be in a geospatially tagged image file format (GeoTIFF).

	However, Taber teaches the image data could be in a geospatially tagged image file format (GeoTIFF). ([Par. 0016], “FIGS. 2A and 2B show a method 200 of generating fused and exploited image products using the system 100 of FIG. 1 according to one embodiment. At step 210, the user 110 requests an image from the image store 130. The requested image may be any suitable image. For example, in one embodiment, the image may be a geo-spatially enabled image, such as a geo-tagged Image File Format (geoTIFF) file or a NITF file. In some embodiments, the requested image may include metadata describing the image.”)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kean to incorporate the teaching of Taber. The modification would have been obvious because by using a geo-tagged image file format (geoTIFF) for the image data, it enables the geospatial reference and coordinates to be possibly embedded to the image. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668